DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.  Claims 1 – 10 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop157 (PG Pub US 20180328157 A1) in view of Clark (PG Pub US 20200325752 A1) and further in view of Osterloh (PG Pub US 20060061091 A1).

In Re Claim 1, Bishop157 discloses a component condition monitoring system to connect to a fracturing component section (116, 130) of a high power hydraulic fracturing unit (115, 116) to pump fracturing fluid into a subterranean formation (paragraph [0035] wherein fracturing and subterranean formation is disclosed, paragraphs [0121], [0123] wherein component condition monitoring is disclosed; Figures 3 – 5), the component condition monitoring system comprising:
a fracturing component section (116, 130) configured to be mounted to a high power hydraulic fracturing unit (115, 116) to pump fracturing fluid (via pump 130), the fracturing component section (116, 130) including a section frame (142, 127) (paragraph [0068], paragraph [0071]; Figure 5); 
a hydraulic fracturing component (130) connected to and supported by the section frame (142, 127), the section frame (142, 127) including a base (127) that supports the fracturing component section (116, 130) (paragraph [0069]; Figure 5), 
a plurality of sensors (for pump pressure, temperature) connected to the fracturing component section (116, 130) and positioned to generate one or more signals indicative of operating parameters (pump pressure, pump temperature) associated with operation of the fracturing component section (116, 130) (paragraph [0121]; Figure 5); and 

Although Bishop157 discloses a base (skid type support platform), and aligning the fracturing component section (116, 130) with another fracturing component section (drive shaft 135 of the engine)(paragraphs [0060], [0069]; Figure 5), Bishop157 does not disclose guide rails of the first fracturing component section.
Nevertheless, Clark discloses placing heavy hydraulic fracturing equipment on a base (200) incorporated as an adjustable platform/skid that provides a supporting surface for the heavy equipment, the base (200) is supported by parallel rails (210) that assist in precise positioning and lateral alignment of the equipment in a simplified manner (paragraph [0021] wherein precise positioning is disclosed, paragraph [0028] wherein rails are disclosed; Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the base of the section frame of Bishop157 to incorporate parallel rails as taught by Clark for the purpose of assisting in precise positioning and lateral alignment of the fracturing component section in a simplified manner (paragraph [0021] of Clark).
Although Biship157 discloses fluid lines and electrical lines (228) that connect other fracturing component sections of the high power hydraulic fracturing unit to the 

    PNG
    media_image1.png
    578
    783
    media_image1.png
    Greyscale

Annotated Figure 16 of Osterloh
Nevertheless, Osterloh discloses a hydraulic fracturing component section (including pump 22) having a section frame (16) and a base (paragraphs [0026], [0031]; Figure 16), 
	a plurality of quick-connect electrical couplers (36) connected to at least one coupling plate (34) attached to the section frame (16), the quick-connect electrical couplers (36) being configured to electrically connect to other fracturing component sections of the high power hydraulic fracturing unit (paragraph [0029] wherein the 
a plurality of quick-connect fluid couplers (32) connected to the at least one coupling plate (30), the quick-connect fluid couplers (32) being configured to provide fluid flow to other fracturing component sections of the high power hydraulic fracturing unit (paragraph [0028] wherein the couplers are disclosed, paragraph [0030] wherein the connecting process is disclosed; Figures 1, 5, 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the coupling plate and plurality of quick connect electrical and fluid couplers as taught by Osterloh into the section frame of Bishop157 for the purpose of providing the ability to remotely connect and disconnect the hydraulic fracturing component on site (paragraph [0004] of Osterloh).

In Re Claim 3, Bishop157, Clark and Osterloh disclose all the limitations of Claim 1, and Bishop157 further discloses that the component condition monitoring system further comprises a transmitter configured to transmit signals to a location remote from the fracturing component section (116, 130) indicative of predicted component damage (paragraphs [0122], [0123]; Figure 5).

In Re Claim 5, Bishop157, Clark and Osterloh disclose all the limitations of Claim 1, and Bishop157 further discloses the fracturing component section (116, 130) of the high power hydraulic fracturing unit (115, 116) facilitates exchanging the hydraulic 

In Re Claim 6, Bishop157 discloses a component condition monitoring system to connect to a fracturing component section (116, 130) including a section frame (142, 127) and a hydraulic fracturing component (130) connected to the section frame (142, 127) (paragraphs [0121], [0123]; Figures 3 – 5), the component condition monitoring system comprising:
a plurality of sensors (for pump pressure, temperature) connected to the fracturing component section (116, 130) and generate one or more signals indicative of operating parameters (pump pressure, pump temperature) associated with operation of the hydraulic fracturing component (130) (paragraph [0121]; Figure 5);
a condition monitoring controller (forward part of chassis 105) configured to receive the one or more signals from one or more of the plurality of sensors (for pressure and temperature); and generate, based at least in part on the one or more signals, condition signals indicative of predicted component failure (gathering real time data to conduct an analysis of component failure prediction)(paragraphs [0121], [0122], [0123], Figure 5).
Although Bishop157 discloses a base (skid type support platform) that supports the fracturing component section (116, 130), and aligning the first fracturing component 
Nevertheless, Clark discloses placing heavy hydraulic fracturing equipment on a base (200) incorporated as an adjustable platform/skid that provides a supporting surface for the heavy equipment, the base (200) is supported by parallel rails (210) that assist in precise positioning and lateral alignment of the equipment in a simplified manner (paragraphs [0021], [0028] Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the base of the section frame of Bishop157 to incorporate parallel rails as taught by Clark for the purpose of assisting in precise positioning and lateral alignment of the fracturing component section in a simplified manner (paragraph [0021] of Clark).
Although Biship157 discloses fluid lines and electrical lines (228) that connect other fracturing component sections of the high power hydraulic fracturing unit to the section frame (paragraph [0095]; Figure 14).  However, Bishop157 and Clark do not disclose a plurality of quick connect couplers and a coupling frame attached to the section frame.

    PNG
    media_image1.png
    578
    783
    media_image1.png
    Greyscale

Annotated Figure 16 of Osterloh
Nevertheless, Osterloh discloses a hydraulic fracturing component section (including pump 22) having a section frame (16) and a base (paragraphs [0026], [0031]; Figure 16), 
	a plurality of quick-connect electrical couplers (36) connected to at least one coupling plate (34) attached to the section frame (16), the quick-connect electrical couplers (36) being configured to electrically connect to other fracturing component sections (paragraphs [0029], [0030]; Figures 1, 6, 16);
a plurality of quick-connect fluid couplers (32) connected to the at least one coupling plate (30), the quick-connect fluid couplers (32) being configured to provide 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the coupling plate and plurality of quick connect electrical and fluid couplers as taught by Osterloh into the section frame of Bishop157 for the purpose of providing the ability to remotely connect and disconnect the hydraulic fracturing component on site (paragraph [0004] of Osterloh).

In Re Claim 8, Bishop157, Clark and Osterloh disclose all the limitations of Claim 6, and Bishop157 further discloses that the component condition monitoring system further comprises a transmitter configured to transmit signals to a location remote from the fracturing component section (116, 130) indicative of predicted component damage (paragraphs [0122], [0123]; Figure 5).

In Re Claim 10, Bishop157, Clark and Osterloh disclose all the limitations of Claim 6, and Bishop157 further discloses the fracturing component section (116, 130) facilitates exchanging the hydraulic fracturing component (116, 130) for another hydraulic fracturing component (paragraph [0059] discloses that individual components can be replaced)(paragraphs [0059], [0122]; Figure 5).


Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop157 (PG Pub US 20180328157 A1) in view of Clark (PG Pub US 20200325752 A1) and in view of Osterloh (PG Pub US 20060061091 A1) and further in view of Gambier (PG Pub US 20110052423 A1).

In Re Claim 2, Bishop157, Clark and Osterloh disclose all the limitations of Claim 1, and Bishop157 further discloses that the plurality of sensors includes a pressure sensor and a temperature sensor and the controller being configured to receive signals from the pressure sensor and temperature sensor (paragraphs [0121], [0123]), however, Bishop157, Clark and Osterloh do not disclose that the controller identifies conditions of excessive temperature and pressure.
Nevertheless, Gambier discloses that the plurality of sensors (10) comprises one or more of a pressure sensor, a vibration sensor, a temperature sensor, or a fluid condition sensor (paragraph [0051], Figure 1), 
and the condition monitoring controller (14, 20) is configured to receive signals from the one or more of the pressure sensor, the vibration sensor, the temperature sensor, or the fluid condition sensor (10)(paragraph [0051; Figure 1); 
and identify one or more of excessive pressure, excessive vibration, excessive temperature, fluid contamination, or fluid degradation associated with the fracturing component section (6) (paragraphs [0061], [0064]; Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the controller of Bishop157 / Clark / Osterloh such that it identifies conditions of excessive temperature and pressure 

In Re Claim 7, Bishop157, Clark and Osterloh disclose all the limitations of Claim 6, and Bishop157 further discloses that the plurality of sensors includes a pressure sensor and a temperature sensor and the controller being configured to receive signals from the pressure sensor and temperature sensor (paragraphs [0121], [0123]), however, Bishop157, Clark and Osterloh do not disclose that the controller identifies conditions of excessive temperature and pressure.
Nevertheless, Gambier discloses that the plurality of sensors (10) comprises one or more of a pressure sensor, a vibration sensor, a temperature sensor, or a fluid condition sensor (paragraph [0051], Figure 1), 
and the condition monitoring controller (14, 20) is configured to receive signals from the one or more of the pressure sensor, the vibration sensor, the temperature sensor, or the fluid condition sensor (10)(paragraph [0051; Figure 1); 
and identify one or more of excessive pressure, excessive vibration, excessive temperature, fluid contamination, or fluid degradation associated with the fracturing component section (6) (paragraphs [0061], [0064]; Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the controller of Bishop157 / Clark / Osterloh such that it identifies conditions of excessive temperature and pressure as taught by Gambier because these conditions indicate onset or imminence of failure .


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop157 (PG Pub US 20180328157 A1) in view of Clark (PG Pub US 20200325752 A1) and in view of Osterloh (PG Pub US 20060061091 A1) and further in view of Bishop731 (PG Pub US 20180298731 A1).

In Re Claim 4, Bishop157, Clark and Osterloh disclose all the limitations of Claim 1, and Bishop157 further discloses that the hydraulic fracturing unit has condition monitoring controller (paragraphs [0122], [0123]), however Bishop157, Clark and Osterloh do not disclose that the condition monitoring controller receives power from an electrical power source.
Nevertheless, Bishop731 discloses an electric power source (100) for a high power hydraulic fracturing unit (paragraph [0004]; Figure 2).  This power source (100) drives an electric motor and a computer (paragraphs [0112], [0115]; Figure 2).  The electrical power source (100) including one or more of one or more electrical power generators (302) (Paragraph [0061], Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the electric power source of Bishop731 to power the condition monitoring controller of the high power hydraulic fracturing unit of Bishop157 / Clark / Osterloh because it is a self sufficient structure that 

In Re Claim 9, Bishop157, Clark and Osterloh disclose all the limitations of Claim 6, and Bishop157 further discloses that the hydraulic fracturing unit has condition monitoring controller (paragraphs [0122], [0123]), however Bishop157, Clark and Osterloh do not disclose that the condition monitoring controller receives power from an electrical power source.
Nevertheless, Bishop731 discloses an electric power source (100) for a high power hydraulic fracturing unit (paragraph [0004]; Figure 2).  This power source (100) drives an electric motor and a computer (paragraphs [0112], [0115]; Figure 2).  The electrical power source (100) including one or more of one or more electrical power generators (302) (Paragraph [0061]; Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the electric power source of Bishop731 to power the condition monitoring controller of the high power hydraulic fracturing unit of Bishop157 / Clark / Osterloh because it is a self sufficient structure that does not rely on external electric power, and contributes to provides greater efficiency (paragraph [0006] of Bishop731).
Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746